Citation Nr: 1740448	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  16-27 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for cold weather injuries to all extremities, to include peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from May 1952 to May 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

On May 11, 2017, the Board issued a decision which denied entitlement to service connection for cold weather injuries to all extremities, to include peripheral neuropathy.  For the reasons indicated below, the Board must vacate its May 11, 2017 decision, and remand the issue back to the Agency of Original Jurisdiction (AOJ).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any  time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

A recent review of the Veteran's electronic claims file revealed a June 2016 request for a Board hearing which has not been scheduled or withdrawn.

Accordingly, the May 11, 2017 Board decision addressing the issue of entitlement to service connection for cold weather injuries to all extremities, to include peripheral neuropathy, is vacated.



REMAND

In June 2016, the Veteran filed his substantive appeal requesting a Travel Board hearing.  A review of the Veteran's claims file revealed that this hearing has never been scheduled, and the request has never been withdrawn.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Scheduled the Veteran for a Board hearing to be held at the RO pursuant to his request.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


